Citation Nr: 0020580	
Decision Date: 08/04/00    Archive Date: 08/09/00

DOCKET NO.  98-05 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to secondary service connection for a back 
disorder.  

2.  Entitlement to secondary service connection for a hip 
disorder.  

3.  Entitlement to an increased evaluation for residuals of a 
right foot injury, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran had active service from June 1982 to July 1984.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied secondary service 
connection for back and hip disabilities and a rating in 
excess of 20 percent for the veteran's service-connected 
right foot disability. 

In September 1999, the Board remanded this case for further 
development.  The RO completed that development, whereupon 
this case is once again before the Board.   


FINDINGS OF FACT

1.  The veteran's service-connected right foot disability did 
not cause or worsen a back disorder.

2.  The veteran's service-connected right foot disability did 
not cause or worsen a hip disorder.

3.  The veteran's service-connected residuals of a right foot 
injury do not result in more than moderately severe 
impairment.





CONCLUSIONS OF LAW

1.  A back disorder is not proximately due to or the result 
of a service-connected disability.  38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.310(a) (1999).  

2.  A hip disorder is not proximately due to or the result of 
a service-connected disability.  38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.310(a) (1999).  

3.  The criteria for an evaluation in excess of 20 percent 
for residuals of a right foot injury have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.40, 4.45, 4.71a, Diagnostic Code 5284 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Back and Hip Disorders

The veteran claims service connection for a hip disorder and 
a back disorder, which he contends are related to a service-
connected right foot injury.  He asserts, in essence that he 
has developed back and hip disabilities as the result of an 
altered gait associated with his service-connected right foot 
disorder.  

During a VA examination in September 1994, an examiner, who 
noted that the veteran walked with a mild limp, indicated 
that the veteran had a herniated nucleus pulpous.  Although 
he did not offer an opinion concerning the etiology of this 
disorder, he observed that the veteran indicated that a 
physician had told him that the veteran's foot disorder had 
aggravated his back condition.  

In an April 1997 letter, a private physician reported that he 
had recently examined the veteran, and that examination 
revealed the veteran to walk with a noticeable limp.  
According to that physician, the examination also revealed 
tenderness over the right trochanteric bursa and a marked 
list in the upper spine to the left with flexion.  It was the 
physician's impression that the veteran's "back problems and 
hip problems are due to the [veteran's] foot injury."  

During a VA examination in July 1997, an examiner reported 
full range of motion without pain in the right hip, full 
range of motion with pain in the left hip, and full range of 
motion with pain in the lumbar spine.  The examiner reported 
posture, appearance, and function to be normal and indicated 
that no deformity was present, although he also indicated 
that the veteran walked with a limp toward the right.  X-ray 
examination of the back and hip apparently revealed no 
abnormality.  The examiner's assessment included history of 
back pain, with negative x-rays, "[b]oth likely as unlikely 
aggravated."  The examiner also noted a history of hip pain, 
with negative x-ray, "[b]oth likely as unlikely 
aggravated."  

The April 1997 opinion and the July 1997 examiner's decision 
to include history of back pain and hip pain among the 
diagnoses at least raise some question as to whether the 
veteran suffers from a current disorder, particularly in 
light of other findings associated with the claims file.  
Moreover, those opinions appear to offer a basis to link 
findings associated with the hip and back to the service-
connected right foot disability.  This evidence, as such, 
offers at least a plausible basis for concluding that a 
current hip and back disorder is related to the veteran's 
service connected right foot disability, although the nature 
of the disorder remains unclear.  The veteran's claims for 
service connection for a hip disorder and a back disorder, 
therefore, are well grounded.  Reiber v. Brown, 7 Vet. App. 
513 (1995); Harvey v. Brown, 6 Vet. App. 390 (1994).

However, the evidence suggesting the presence of a current 
disorder of the back or hip, nevertheless is vague.  The 
April 1997 entry refers only to "problems" and the July 
1997 entry contains assessments only of a history of pain in 
the affected areas. In this regard, it must be noted that the 
United States Court of Appeals for Veterans Claims (Court) 
has held that "pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted."  Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999).  Furthermore, it is not clear that the VA 
examiner who examined the veteran in July 1997 had the 
benefit of a review of the claims file in formulating an 
opinion. 

In response to this evidence, the Board in its remand 
requested an examination to clarify the nature and etiology 
of any current and hip disorder.  The veteran underwent a VA 
examination in November 1999, during which the impression was 
post-traumatic right foot pain with a skin graft area.  The 
claims file contains, in addition to a report of the November 
1999 examination, a December 1999, addendum to that report, 
which reflects that the examiner reviewed the claims file, 
including the July 1997 report and the April 1997 letter.  
The examiner, in the December 1999 addendum, indicated that 
he veteran had a normal back and hip examination.  This 
opinion, which reflects the conclusions obtained during the 
most recent examination of record reflects and which reflects 
a review of all other evidence in the claims file is clear 
and unequivocal.  The Board, therefore, attaches considerable 
weight to this opinion and concludes, particularly, in light 
of the vague nature of any evidence to the contrary, that the 
preponderance of the evidence is against the claims for 
secondary service connection for back and hip disabilities.  
As such, the benefit of the doubt doctrine is not applicable, 
and the secondary service connection claims must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 

The Board has considered recently received written argument 
submitted on behalf of the veteran to the effect that the VA 
examination obtained pursuant to the Board's remand is 
inadequate.  The Board does not agree.  The examination in 
question was performed by a physician and who obtained an a 
complete medical history and performed an appropriate 
physical examination.  As noted above, the examiner reviewed 
the claims file and added an addendum which provided an 
unequivocal opinion that goes against the veteran's claims 
for secondary service connection.




II.  Increased Evaluation or Residuals of a Right Foot Injury

The veteran's service-connected residuals of a right foot 
injury are evaluated as 20 percent disabling under diagnostic 
code 5284.  Under that diagnostic code foot injuries warrant 
a 20 percent evaluation if moderately severe.  A 30 percent 
evaluation contemplates a severe disability.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5284.

Service connection was established for residuals of a right 
foot injury in a February 1985 rating decision, which noted 
that the veteran had a history of a degloving injury of the 
sole of the right foot during service, when his foot was 
caught in an elevator.  The veteran had undergone a VA 
examination in October 1984 that had revealed no x-ray 
evidence of fractures or dislocations, and his foot 
disability was evaluated as 10 percent disabling.  

In November 1994, the veteran's disability evaluation was 
increased to 20 percent based upon evidence that included a 
July 1993 podiatry clinic report that documented a 
prescription of steel toe work boots and a report of a 
September 1994 VA examination that revealed a mild limp and a 
diagnosis of metatarsalgia and hypersensitivity of the 
plantar surface of the right foot.  The veteran's disability 
evaluation has since remained unchanged.  

During a VA examination in July 1997, the veteran complained 
of left foot pain and hypersensitivity on the plantar surface 
of his foot, as well as a lack of sensation on the anterior 
front head of the metatarsals.  Examination revealed full 
range of motion of the ankles.  On the plantar surface of the 
right foot there was a scar measuring two and one half by one 
centimeters below the fat pad of the metatarsals.  Strength 
was decreased in the right foot, which was 4/5, compared to 
5/5 in the left foot.  There was decreased sensation, and the 
veteran was unable to tell the difference between sharp and 
dull on the plantar surface of right foot above the scar.  
The veteran was, reportedly, hypersensitive to light touch 
below the scar and unable to feel light touch above the scar.  
The veteran's posture was normal, and, although he walked 
with a slight gait to the right, he did not need the aid of a 
cane or a walker.  The diagnoses included residuals of crush 
foot injury.  

Treatment records from 1997 reflect that the veteran was seen 
on a few occasions by the podiatry clinic.  The veteran 
appears to have been fitted with foot inserts during these 
visits.  

During a VA examination in November 1999, the examiner 
observed that the veteran was not able to walk on his right 
heel easily as a result of his foot pain.  Examination of the 
foot revealed normal configuration, and there was no evidence 
of scarring around the foot.  The ankle joint had full range 
of motion, as did the tarsometatarsal joint.  The veteran had 
a small skin graft at the mid portion of his arch on the 
plantar aspect of the right foot, which was somewhat tender 
to touch and pressure.  The impression was that of post-
traumatic right foot pain with a skin graft area being rather 
sensitive and becoming painful with long standing and 
walking, especially wearing shoes.  

This evidence before the Board suggests a disability that is 
no more than moderately severe.  Diagnostic Code 5284 is 
general in nature; the question of moderately severe or 
severe foot impairment includes consideration of all 
residuals of the foot injury, to include any pain or 
limitation of motion that may be present.  The medical 
evidence shows that the veteran's right foot disability is 
symptomatic but there is essentially full range of ankle and 
tarsometatarsal joint motion, and the pain and tenderness 
that were reported are localized to a relatively small area 
of the foot.  The veteran is able to walk without use of 
ambulatory devices, and apparently has been treated 
conservatively through the use of inserts.  Moreover, the 
current 20 percent rating takes into account moderately 
severe disability.  The disability picture that has been 
presented is not consistent with severe or more than 
moderately severe impairment of the right foot.  Accordingly, 
a rating in excess of 20 percent for a right foot disability 
is not warranted under the applicable rating criteria.  
38 C.F.R. § 4.71a, Code 5284.

Further, even considering the veteran's complaints of pain, 
there was no objective evidence of further limitation of 
function of the foot, including limitation of motion, due to 
pain, flare-ups of pain, or any other symptoms, to a degree 
that wound support a higher rating under the cited legal 
authority.  See 38 C.F.R. §§ 4.3, 4.40, 4.45, 4.71a, 
Diagnostic Code 5284; DeLuca v. Brown, 8 Vet. App. at 206-207 
(1995).

In conclusion, the potential application of various 
provisions of Title 38 of the Code of Federal Regulation have 
been considered but the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1)(1999).  In this regard, 
the Board finds that there has been no showing by the veteran 
that his service connected right foot disorder has resulted 
in marked interference with employment or necessitated 
frequent periods of hospitalization.  There is no medical 
opinion of record that states that the veteran is unable to 
work due to his foot disability.  Under these circumstances, 
the Board finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
increased rating claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 








ORDER

Secondary service connection for a back disorder is denied.

Secondary service connection for a hip disorder is denied.

A rating in excess of 20 percent for residuals of a right 
foot injury is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

